Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/26/2022 has been entered.  As directed by the amendment: claims 1, 3, 6, 8, and 12 have been amended.  Therefore claims 1-12 are pending examination on the merits.
The amendment is sufficient in overcoming the previously indicated grounds of objection and rejection, except as maintained herein.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
As an initial matter, the examiner acknowledges applicant’s contention that the specification discloses additional features of the claimed transfer device and detecting element, which are interpreted under 35 USC 112 (f).  Such contention does not change the interpretation detailed herein nor provides sufficiently persuasive evidence that the claim language does not invoke interpretation under 35USC 112 (f).
Claim Rejections-35 USC 112 (a)
Applicant, with respect to independent claims 1, 11, and 12 traverses the associated rejections under 35 USC 112 (a) in that:
Applicant submits that the skilled person receives sufficient instruction from the Specification regarding the function of the instant transfer device in order to fashion a transfer device which fulfills the requirements set forth in the Specification. Reference is made to the above further explanation of the instant transfer device and support within the Specification. With general reference thereto and to the Specification, starting in paragraph [0011], it is noted that the instant transfer device is to be provided to transfer at least one support element from a first to a further position. In paragraph [0020], the instant transfer device is discussed within the context of displacing the workpiece support as a whole along a plane so as to prevent a collision of the instant tool and at least one support element. Features which the instant transfer device as detailed in paragraph [0026] are set out above. As a result, the transfer device, namely its drive devices, can carry out a fully automatic processing process [0028]; 8Application No.: 16/757,913Attorney Docket No.: BYP 8 USResponse to Office Action dated 01/26/2022the transfer device may receive control commands with a time delay [0029]; the transfer device may initiate the transfer of the at least one support element from a first to a further position [0030]; is connectable to the instant control device to enable certain of its functionality [0031]; may be connected to the instant recess element [0037]; and may comprise a displaceable magnetising device [0040]. The transfer device may be configured to displace the workpiece support along the whole of its plane [0049]. Accordingly, Applicant respectfully submits that the skilled person armed with at least the aforementioned, is sufficiently informed and knowledgeable with respect to the different types of available drives, including the ones listed by the Examiner, to select and configure an appropriate drive that performs the aforementioned. In fact, the present invention is not limited to a specific type of drive device but rather is directed to any drive device able to fulfill the requirements set forth in the Specification. Therefore, reconsideration and withdrawal of the rejection of claims 1, 11 and 12 is respectfully requested. 

In response, the examiner respectfully disagrees. Applicant’s contention that “the skilled person receives sufficient instruction from the Specification regarding the function of the instant transfer device in order to fashion a transfer device” is unpersuasive as it is not the basis of the rejection. That is, the basis of the rejection is not an enablement rejection. The examiner agrees that the specification provides enabling disclosure of the claimed invention, including the transfer device. MPEP 2181-II-A, citing Aristocrat Techs. Australia PTU Ltd. V. Int’l Game Tech. (521 F.3d 1328, 1336-37, 86, USPQ2d 1235, 1242), states that “Enablement of a device requires only the disclosure of sufficient information so that a person of ordinary skill in the art could make and use the device.” That is, based on the disclosure one of ordinary skill in the art could make and or use the instant invention claimed.  
However, as previously detailed, the “transfer device” is a limitation that invokes interpretation under 35 USC 112 (f).  Based on such interpretation, the “transfer device” is considered to correspond to the structure(s) disclosed in the specification and equivalents thereof.  MPEP 2181-II-A states that the “proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function” and that “If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b).”  Lastly, “Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.”  
In this case, the examiner contends, and summarily maintains, that the disclosure does not disclose adequate structure for performing the recited function. The written description, with respect to Figure 1 and paragraph 0072, discloses transfer device 22 including “transfer rails, on which the workpiece support 31 is arranged to be movable in the X direction” and “further comprises at least one drive device of the processing machine” (emphasis added).  Paragraph 0078 discloses “…the transfer device 22 has its own control device 41 comprising a computing device 42, which processes the detection data into control commands and initiates the transfer of one or more support elements 35 from a first position into a further position” and that “the transfer device 22 has its own drive device (not shown).”  Here, the specification does not make it clear what structure(s) are intended to encompass the drive device, and what structure(s) are, conceivably, excluded.  For instance, is the drive device a servo controlled motor, a linear actuator, a pneumatic bellows, an articulated robot, a pulley and/or gear arrangement, etc.?  Applicant’s citations to paragraphs 0020, 0026, 0028, 0029, etc. provide clarification on the functionality of the transfer device, but does not address the issue at hand.  Specifically, what structure(s) are intended to encompass the drive device, and what structure(s) are, conceivably, excluded?  
Applicant’s contention that “the skilled person…is sufficiently informed and knowledgeable with respect to the different types of available drives, including the ones listed by the Examiner, to select and configure an appropriate drive” does not address the rejection as articulated.  Again, the basis of the rejection is not whether those of ordinary skill in the art could make and/or use the claimed transfer device.  The fact that those skilled in the art would be able to select and configure an appropriate drive device for the transfer device is insufficient and not germane to the issue at hand.  The knowledge of those of ordinary skill in the art does not preclude the requirement under 35 USC 112 (a) in that the corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function.
As a means to overcome, the examiner recommends amending the claim language such that the “transfer device” limitation does not invoke interpretation under 35 USC 112 (f).
With respect to dependent claims 4 and 13, applicant traverses in that:
Claims 4 and 13 were rejected for because the term "stop" is insufficiently described in the Specification. Applicant traverses at least because the term "stop" is not a claim limitation to be found in either claim 4 or 13. Both claims 4 and 13 are directed to the instant workpiece support comprising a workpiece fixing device configured for fixing the flat workpiece. None of these claim limitations are subject to this rejection. Rather, the rejection focuses on a term found in the Specification associated with the claimed workpiece fixing device rather than the workpiece fixing device itself. Accordingly, Applicant respectfully submits that claims 4 and 13 are adequately described and supported in the Specification.

From these references, the rejection continues in arguing that ,,Here, the written description does not make it clear what structure(s) are included/excluded from "at least one stop." Applicant respectfully disagrees and notes that teachings regarding what may be a stop within the context of the present invention may be found not only in the aforementioned paragraphs but also at least paragraph [0048] which reads: 
9 Application No.: 16/757,913Attorney Docket No.: BYP 8 USResponse to Office Action dated 01/26/2022
[0048] The flat workpiece to be processed is advantageously fixed to a stop of the fixing device, as a result of which the flat workpiece to be processed is precisely fixed. 

	In response, the examiner respectfully disagrees for much of the same reasons as detailed above. That is, the limitation “workpiece fixing device configured for fixing the flat workpiece” is a limitation that invoked interpretation under 35 USC 112 (f).  As detailed above, the corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function.  The fact that the claims do not recite the term “at least one stop” is not relevant to the issue at hand as “workpiece fixing device” is interpreted to correspond to the structures disclosed in the specification and equivalents thereof.  
	Applicant’s reference to paragraph 0048 to show that the specification provides what “may be a stop” is unpersuasive. As provided by applicant, paragraph 0048 merely states using a stop of the fixing device and does not disclose what a “stop” structurally is.
	Applicant further states that:
Returning to this rejection, it is further concluded therein that because the instant and unclaimed 'stop' is not clear from the Specification, the entire fixing device is unclear from the Specification. Applicant disagrees first with the underlying assumption in this conclusion equating an advantageous unclaimed feature of the fixing device with the entirety of the fixing device itself, and second that "the specification does not make it clear what constitutes the claimed fixing device". A review of the Specification reveals numerous instances of the instant fixing device, its depiction, and the context of its use which Applicant maintains is sufficiently clear for the skilled person to understand and implement with any suitable mechanism able to perform accordingly…

	Applicant also cites to paragraphs 0017, 0018, 0047, 0048, 0072, 0075, 0081, and 0082 of the instant application for support in what the workpiece fixing device does functionally.
	In response, the examiner respectfully disagrees.  The term “stop” need not be recited in the claim language, as suggested by the applicant.  The term “workpiece fixing device” is interpreted to correspond to the structure(s) disclosed in the instant specification and equivalents thereof.  Within context of the disclosure “stop” is defined as “a device or means that obstructs, blocks, or plugs up” (www.thefreedictionary.com, noun, definition 4, viewed on 01/20/2022). The Applicant does not address, nor traverse such definition.  Taking this definition as an accurate meaning behind “stop” one of ordinary skill in the art, upon reading the disclosure, would not be reasonably apprised as to what structure(s) satisfy the “at least one stop.”  In this case, the specification does not make it clear what constitutes the claimed fixing device.  For instance, would a vice grip or clamp, fastener, vacuum suction, etc. read on the fixing device?  Applicant’s traversal does not provide an answer to this question.
	The examiner recommends, as a means to overcome, amending the claim language such that interpretation under 35 USC 112 (f) is not invoked.
	Claim Rejections-35 USC 112 (b)
	Applicant states, with respect to the rejections corresponding to the invocation under 35 USC 112 (f), in that:
Claims 1, 4, and 11-13 were rejected for their inclusion of the terms "transfer device" and "workpiece fixing device" and supported by respective reference made to the same earlier in the outstanding Office Action regarding lacking sufficient support in the Specification. Applicant therefore reiterates the aforementioned herein mutatis mutandis.

	In response, the examiner respectfully disagrees for the same reasons as enumerated above.
	The remaining arguments are moot as the amendment overcomes the remaining rejections under 35 USC 112 (b).
	Claim Rejections-35 USC 102 (a)(1)
Applicant’s arguments with respect to claim(s) 1, 2, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states that “Zwickl limits its supporting element 6 to a single top roller 12” and that “Applicant further disagrees that the roller carrier 11 and the bottom roller 13 each provide support points for the workpiece as neither engages the workpiece in any manner that would impart the provision of support.”  Applicant continues in that “Roller carrier 11 at best engages top roller 12 thereby possibly offering an indirect support point while bottom roller 13 is connected to top roller 12 via a belt drive via which no provision of support may reasonably be imparted.”
The above contention appears to remain relevant to the current grounds of rejection.  Applicant’s traversal is a mischaracterization of the rejection.  The rejection of claim 1, in view of Zwickl, does not involve the roller carrier 11 and the bottom roller 13 providing support points.  However, the examiner agrees with applicant that roller carrier 11 provide an indirect support point.  The rollers (12) of Zwickl are mapped to the claimed “support elements, each of which form a plurality of support points for the workpieces.” Zwickl teaches, paragraph 0028, that each of the supporting elements 6 consists of a top roller 12, “on which the workpiece rests.”  Rollers 12, therefore, include a support point.  The support point being the point of contact between roller 12 and the workpiece.  
Applicant also states that:
Claim 1 has been amended to include certain limitations from claim 8 which highlight the plural support elements comprising at least two adjacent support elements arranged on a common axis. Zwickl's top rollers are all single and individual to their respective support elements and each of Zwickl's top rollers rotates about its own axis. It would be counter-intuitive to duplicate parts, namely, the top roller, as numerous top rollers are already present in Zwickl. Furthermore, each of the top rollers is individually driven and a duplication of top rollers would therefore require a duplication of the driving means. Further still, there is no room in Zwickl's supporting element 6 for additional rollers nor would additional rollers be helpful as the space between the rows is purposefully left open so that machining may be made above the spaces they define such that debris form the machining would fall therein. Further still, Zwickl maintains a plurality of individual supporting elements adjacent to one another such that any additional function desired from another roller located adjacent to a first roller is already taken up by the adjacent supporting element.

	Applicant’s contention that it would be “counter-intuitive,” presumably meaning non-obvious, to modify the rollers 12 of Zwickl to include at least two adjacent support elements, because in doing so would “require a duplication of the driving means” and “there is no room in Zwickl” is unpersuasive.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, the person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. MPEP 2143.01-I.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. The examiner notes that Zwickl does not “criticize, discredit, or otherwise discourage” modifying the rollers 12 to include at least two adjacent support elements.  MPEP 2145-D-1. Furthermore, the examiner contends that one of ordinary skill in the art would be able to use their knowledge in the art to produce a support element having sufficient room for two or more support elements.

	Claim Rejections-35 USC 103
	With respect to claim 3, applicant traverses in that:
Claim 3 was rejected under 35 USC §103 as being obvious over Zwickl in view of Weihe et al. (US 4911284). Applicant traverses because Zwickl does not disclose all the limitations of claim 1 and Weihe was not introduced to make up for these differences. Furthermore, Zwickl, as detailed above, teaches away from friction-reducing coating of support elements support points since Zwickl's top rollers are configured to drive/convey the worksheet thereon rather than freely slide along the worksheet bottom. In order for Zwickl's top rollers to drive a 17Application No.: 16/757,913Attorney Docket No.: BYP 8 USResponse to Office Action dated 01/26/2022workpiece, the rollers must frictionally engage the workpiece so as to impart a driving force thereon. The Examiner in recognizing Zwickl's lack of teaching of a friction-reducing coating turns to Weihe to support the missing teachings, arguing that one skilled in the art would combine the two references "in order to minimize frictional resistance, thereby improving efficiency of the rollers during movement". The need for such an improvement is not identified in Zwickl and to the extent it is a running need in the art is not to what claim 3 is directed. Weihe is directed to a different field than Zwickl thereby suggesting the two references are non-analogous making it unlikely to be considered by the skilled person. Even if considered, the combination of the two teachings would be counter-intuitive given that Zwickl teaches away from friction-reducing coatings and would not result in the presently claimed invention. Accordingly, reconsideration and withdrawal of this rejection is respectfully requested. 

	The examiner respectfully disagrees.  Applicant’s contention that Zwickl teaches away from a friction-free coating is without merit as Zwickl does not “criticize, discredit, or otherwise discourage” the solution claimed.  MPEP 2145-D-1. However, Weihe teaches that the rollers (20), including the friction-reducing coating,  frictionally engaging the object (50).  Specifically, Weihe states that “the object 50 to be conveyed preferably has a relatively flat underside surface 60 which sits on and is supported by the uppermost tangential surfaces 70 of rollers 20” (3:25-28) and that “the rollers 20 are freely rotatable in either a clockwise or counterclockwise direction and are freely rotatably mounted such that when the undersurface 60 of the object 50 comes into contact with the surface 70 thereof, the rollers 20 will rotate (by virtue of frictional engagement with surface 60) and provide relatively little resistance to the forward force being exerted on the object 50 by whiskers 45” (5:32-39). Here, Weihe teaches that the friction-reducing material of the rollers 20 does not inhibit the roller from frictionally engaging the surface of the object. Here, “friction-reducing” does not mean “frictionless.”  Using such a coating on the rollers of Zwickl would not prevent such rollers from frictionally engaging the workpiece.
In response to applicant's argument that “the need for such an improvement is not identified in Zwickl,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Weihe is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Weihe is analogous to the instant application as it is, at the very least, reasonably pertinent to the problem of supporting an object using a plurality of support elements.
With respect to claim 4, applicant states that:
Claim 4 was rejected under 35 USC §103 as being obvious over Zwickl in view of Muller et al. (US 6423929). Applicant traverses at least because Zwickl does not disclose all the limitations of claim 1 and Muller was not introduced to make up for this difference. Furthermore, Zwickl teaches away from fixing a flat workpiece as it operates on a conveyor system wherein its top rollers convey a running workpiece material sheet under a machining head for machining and then into a container for the stacking of the now separated workpieces. Clamping the workpiece in Zwickl, as suggested by the Examiner in the combination of the two references, would be counter-intuitive and counter-productive to Zwickl which teaches away from holding the workpiece in place for machining. Further, the motivation for combination, namely improved accuracy, is also counter-intuitive and counter-productive to Zwickl which teaches of improving accuracy by coordinating the conveyance of the workpiece by the top rollers with the machining of the workpiece by the machining station as detailed above. Accordingly, the skilled person would not be motivated by Zwickl to seek out additional teachings in order to alter and move away from its teachings and not seek out Muller. The combination of the two references would further not result in the presently claimed invention as Zwickl. Accordingly, reconsideration and withdrawal of this rejection is respectfully requested.

	In response, the examiner respectfully disagrees. Applicant’s contention that Zwickl teaches away from fixing the workpiece is without merit as Zwickl does not “criticize, discredit, or otherwise discourage” the solution claimed.  MPEP 2145-D-1. Applicant’s traversal against the motivation to combine references is similarly without merit as such traversal attacks the referenced individually, rather than what the combination would suggest to those of ordinary skill in the art.
	With respect to claim 6, applicant states that:
Claim 6 was rejected under 35 USC §103 as being obvious over Zwickl in view of Sercel at al. (US 20110132885). Applicant traverses because Zwickl does not disclose all the limitations of claim 1 from which claim 6 depends, nor claim 6 itself, and Sercel was not introduced to make up for these differences. Accordingly, for at least the reasons set out above, Applicant submits that the combination of these references lacks motivation and would further not lead18 Application No.: 16/757,913Attorney Docket No.: BYP 8 USResponse to Office Action dated 01/26/2022the skilled person to the claimed invention. Reconsideration and withdrawal of this rejection is therefore respectfully requested.

	In response, the examiner disagrees for the same reasons detailed above.
	With respect to claim 7, applicant states that:
Claim 7 was rejected under 35 USC §103 as being obvious over Zwickl in view of Amada (JPH09271978). Applicant traverses because Zwickl does not disclose all the limitations of claim 1 from which claim 7 depends, nor claim 7 itself, and Amada was not introduced to make up for these differences. Accordingly, for at least the reasons set out above, Applicant submits that the combination of these references lacks motivation and would further not lead the skilled person to the claimed invention. Reconsideration and withdrawal of this rejection is therefore respectfully requested.

	In response, the examiner disagrees for the same reasons detailed above.
	With respect to claim 8, applicant states that:
Claim 8 was rejected under 35 USC §103 as being obvious over Zwickl in view of Morimura (US 2018/0050432). Applicant traverses because Zwickl does not disclose all the limitations of claim 1 from which claim 8 depends, nor claim 8 itself, and Morimura was not introduced to make up for these differences. Applicant further notes that Zwickl teaches away from any spring-loaded connection of the adjacent support elements in view of the individualized configuration of Zwickl's support elements consisting of only one top roller as well as the support elements fixed in place in respective rows and moveable either en masse or by row. Accordingly, the skilled person would not be motivated to consider the instant sprint-loaded manner, nor would it have the instant effect and/or impact on Zwickl considering that it creates its interstices by the aforementioned lateral/transverse movement. Applicant still further notes that Morimura is not analogous art, being directed to a lathe rather than a laser cutting machine or the like, and therefore would not be considered by the skilled person. Accordingly, for at least the reasons set out above, Applicant submits that the combination of these references lacks motivation and would further not lead the skilled person to the claimed invention. Reconsideration and withdrawal of this rejection is therefore respectfully requested.
	In response, the examiner respectfully disagrees. Applicant’s contention that Zwickl teaches away from spring loaded connections is without merit as Zwickl does not “criticize, discredit, or otherwise discourage” the solution claimed.  MPEP 2145-D-1.
In response to applicant's argument that Morimura is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, it is not necessary for Morimura, or any reference, to be a laser cutting machine in order to be analogous art. Morimura is, at the very least, reasonably pertinent to the problem of sufficiently support a workpiece during machining.
	With respect to claims 9, 10, 13, 14, and 15 applicant states that “the combination of these references lacks motivation and would further not lead the skilled person to the claimed invention.”
Application No.: 16/757,913 	In response, the examiner disagrees for the same reasons detailed herein.
	With respect to claims 11 and 12, applicant states that:
Claims 11 and 12 were rejected under 35 USC §103 as being obvious over Zwickl in view of Tanaka (US 2016/0225134) Applicant traverses because Zwickl does not disclose all the limitations of claim 1 from which claims 11 and 12 depend, nor claims 11 and 12 themselves, and Tanaka was not introduced to make up for these differences. Accordingly, for at least the reasons set out above, Applicant submits that the combination of these references lacks motivation and would further not lead the skilled person to the claimed invention. Reconsideration and withdrawal of this rejection is therefore respectfully requested.

In response, the examiner disagrees for the same reasons detailed herein. The examiner also notes that claims 11 and 12 are independent claims and are not dependent on claim 1.  Claims 11 and 12, therefore, do not recite, nor require the amended limitations of claim 1 including the support element being “freely rotatable” and the “support elements comprise at least two adjacent support elements arranged on a common axis.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transfer device in claims 1, 11, and 12; workpiece fixing device in claim 4; and detecting element in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations transfer device in claims 1, 11, and 12, workpiece fixing device in claim 4, and detecting element in claim 6 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” and “element,” respectively, coupled with functional language “…configured to transfer/for transferring at least one of the support elements from a first position into at least one further position…” (claims 1, 11, and 12; transfer device), “…for fixing the flat workpiece…” (claims 4 and 13; fixing device), and “…for detecting at least one support element…” (claim 6; detecting element) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Terms “transfer,” “fixing,” and “detecting” convey only function and not any known structure for performing the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Transfer Device: Figure 1 and paragraph 0072 refer to reference 22 as a transfer device that includes “transfer rails, on which the workpiece support 31 is arranged to be movable in the X direction” and “at least one drive device of the processing machine 15.”
Fixing Device: Paragraph 0017-0018 repeat the same claim language while paragraph 0019 states that the fixing device comprises at least one stop.  Paragraph 0072 refers to reference 21 as the fixing device for fixing workpiece 24 to base 16.  
Detecting Element: Paragraph 0026 discloses “Sensors such as but not limited to a camera, a distance sensor or a position-sensitive mechanical stop can be used as means for detection.” Paragraph 0074 refers to reference 26 as the means for detecting.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 12 each recite a “transfer device for transferring…” which is interpreted under 35 USC 112 (f). The written description, with respect to Figure 1 and paragraph 0072, discloses transfer device 22 including “transfer rails, on which the workpiece support 31 is arranged to be movable in the X direction” and “further comprises at least one drive device of the processing machine” (emphasis added).  Paragraph 0078 discloses “…the transfer device 22 has its own control device 41 comprising a computing device 42, which processes the detection data into control commands and initiates the transfer of one or more support elements 35 from a first position into a further position” and that “the transfer device 22 has its own drive device (not shown).”  Here, the specification does not make it clear what structure(s) are intended to encompass the drive device, and what structure(s) are, conceivably, excluded.  For instance, is the drive device a servo controlled motor, a linear actuator, a pneumatic bellows, an articulated robot, a pulley and/or gear arrangement, etc.? “Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.” See In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976). The invocation of 35 U.S.C. 112(f) does not exempt an applicant from compliance with 35 U.S.C. 112(a) and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, first and second paragraphs. See Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850; In re Knowlton, 481 F.2d 1357, 1366, 178 USPQ 486, 493 (CCPA 1973).
Claims 4 and 13 recite a workpiece fixing device for fixing the workpiece which is interpreted under 35 USC 112 (f).  The written description, in paragraphs 0017-0018 repeat the same claim language while paragraph 0019 states that the fixing device “advantageously comprises at least one stop.”  Paragraph 0072 refers to reference 21 as the fixing device for fixing workpiece 24 to base 16. Here, the written description does not make it clear what structure(s) are included/excluded from “at least one stop.  Within context of the disclosure “stop” is defined as “a device or means that obstructs, blocks, or plugs up” (www.thefreedictionary.com, noun, definition 4, viewed on 01/20/2022).  One of ordinary skill in the art, upon reading the disclosure, would not be reasonably apprised as to what structure(s) satisfy the “at least one stop.”  In this case, the specification does not make it clear what constitutes the claimed fixing device.  For instance, would a vice grip or clamp, fastener, vacuum suction, etc. read on the fixing device? “Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.” See In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976). The invocation of 35 U.S.C. 112(f) does not exempt an applicant from compliance with 35 U.S.C. 112(a) and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, first and second paragraphs. See Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850; In re Knowlton, 481 F.2d 1357, 1366, 178 USPQ 486, 493 (CCPA 1973).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-15 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
Claim limitations “transfer device” and “workpiece fixing device” (claims 1, 11, and 12, and claims 4 and 13, respectively) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As detailed above, the instant disclosure does not make it clear what structure(s) are intended to perform the respective claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl (U.S. Publication 20160144464) in view of Morimura (U.S. Publication 2018/0050432), and in further view of Weihe et al. (U.S. Patent 4911284), hereinafter Weihe.
Regarding claim 1, Zwickl teaches a workpiece support for a processing machine (Title-“Workpiece Support For Use In A Machine Tool”) for flat workpieces (para. 0001; “invention relates to the placement of flat workpieces in a machining station”) (Fig. 2, workpiece support 1-para. 0027),  the workpiece support (1) comprising:

    PNG
    media_image1.png
    360
    568
    media_image1.png
    Greyscale

support elements [roller 12] (supporting elements 6 consist of a roller carrier 11 and top and bottom rollers 12 and 13-para. 0028), each of which form a plurality of support points for the workpieces (Para. 0028, each of the supporting elements consists of a top roller 12, “on which the workpiece rests.”  Rollers 12, therefore, include a support point.  The support point being the point of contact between roller 12 and the workpiece) and which span a workpiece support plane (as annotated above, rollers 12 of each support element 6 define a workpiece support plane) for the flat workpiece, wherein:
a transfer device configured to transfer at least one of the support elements from a first position into at least one further position [The instant application, with reference to Figure 1 and paragraph 0072 disclose transfer device 22 including “transfer rails 23, on which the workpiece support 31 is arranged to be movable in the X direction” and including “at least one drive device”] (Zwickl teaches that each supporting element 6, along with roller 12,  is supported on support structure 23 and that the “rows of supports can be moved independently of one another during machining operation from left to right…by means of carrier 23”-para. 0034) (Zwickl further states, in paragraph 0034, that “the entire package, that is, all of the rows of supports at once, can also be displaced in the transverse direction…by means of the bottom carrier 23a.”) (It is clear from Figure 5, that the transverse direction, being left to right, corresponds to the same directionality of the workpiece support plane.  It is also clear that carrier 23/23a is a rail that allows for the displacement of support elements 12);
at least one support element (12) is configured to be transferred under load of a workpiece by a movement parallel to the workpiece support plane from the first position into the at least one further position (As stated above, the transfer rails 23a allow for the displacement of the support elements 6 “during machining operation from left to right.”  Here, the “left to right” direction is parallel to the above annotated workpiece support plane and that movement of support elements 6 occur during operation, i.e., under load);

    PNG
    media_image2.png
    356
    461
    media_image2.png
    Greyscale

the at least one support element (12) (para. 0029) has an axis of rotation (as annotated above, the axis of rotation of rollers 12 extends from into/out of the page) around which the at least one support element is rotatable (roller 12 is rotated), 

    PNG
    media_image3.png
    360
    568
    media_image3.png
    Greyscale

the axis of rotation is aligned parallel to the workpiece support plane (as shown above); and
the entire workpiece support is configured to be displaceable along the support plane (via movement along transfer rails 23/23A).
Zwickl teaches, substantially, the claimed limitation except for at least one support element being freely rotatable.
Zwickl is further silent on the support elements (rollers 12) comprise at least two adjacent support elements arranged on a common axis.

    PNG
    media_image4.png
    525
    576
    media_image4.png
    Greyscale

Morimura teaches that it is known in the art of workpiece supports for a processing machine (para. 0002) (Figures 2A/2B; workpiece 100 supported by roller support construction 32-para. 0032) (Here, construction 2 corresponds to the workpiece support of Zwickl, while rollers 40 correspond to the support elements, or rollers 12) to use a rollers (40) as a support element for supporting the workpiece (100) (para. 0034; “The pair of rollers 40 are members which directly contact the workpiece 100 to support the workpiece 100. A point of contact between the pair of rollers 40 and the workpiece 100 is a support point SP of the workpiece 100.”).
Morimura further states that at least one support element being freely rotatable (para. 0034; “Each roller 40 can self-rotate around a rotation shaft 44 attached on the center thereof”).
Morimura also teaches the support element comprises at least two adjacent support elements (a pair of rollers 40-para. 0033) arranged on a common axis (indicated by the above annotated arrows that extend through the respective rotation shafts 44).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl with Morimura, by adding to the support elements (rollers 12) of Zwickl, with the teachings of Morimura, in order to provide a support element that enables two points of contact (one from each roller), thereby improving the supporting of the workpiece.  That is, duplicating the rollers in direct contact with the workpiece would increase the number of support points for the workpiece supported thereon, which would provide a means for reducing stress on the workpiece.  Furthermore, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
Weihe teaches that it is known in the art of rollers for supporting an object (1:10-15; Figure 3, roller 20 supporting object 50) (“the object 50 to be conveyed preferably has a relatively flat underside surface 60 which sits on and is supported by the uppermost tangential surfaces 70 of rollers 20;” 3:25-28) to use freely rotatable rollers (“the rollers 20 are freely rotatable in either a clockwise or counterclockwise direction and are freely rotatably mounted such that when the undersurface 60 of the object 50 comes into contact with the surface 70 thereof, the rollers 20 will rotate (by virtue of frictional engagement with surface 60) and provide relatively little resistance to the forward force being exerted on the object 50 by whiskers 45;” 5:32-39) [the freely rotatable rollers correspond to the self-rotating rollers of Morimura].  
Weihe teaches that using freely rotatable rollers allows for support members that provide relatively little resistance while still providing frictional engagement with the object being supported.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified by Morimura, as suggested by Weihe, by adding to the support elements (rollers 12) of Zwickl, to use at least one freely rotatable support member taught by Morimura, in order to provide a support member that has relatively little resistance while still providing frictional engagement with the object being supported (as taught by Weihe).
	Furthermore, using the freely rotatable roller would amount to a simple substitution of art recognized roller supports (driven rollers vs. freely rotating rollers) performing the same function of supporting an object, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
	Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches a plurality of the support elements each have an axis of rotation around which the respective support element is rotatable, wherein the axes of rotation are aligned parallel to the workpiece support plane (Zwickl, as detailed in claim 1 above).  
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the support points of the at least one support element are equipped with a friction-reducing coating comprising at least one of molybdenum coating, molybdenum sulfide coating, graphite coating, diamond coatings, plastic coatings and ceramic coatings.  
Weihie teaches that it is known in the art of rollers for supporting an object (1:10-15; Figure 3, roller 20 supporting object 50) for the rollers to be equipped with a friction-reducing coating comprising at least one of molybdenum coating, molybdenum sulfide coating, graphite coating, diamond coatings, plastic coatings and ceramic coatings (“At least the outer circumferential surface of roller 20 preferably comprises a relatively low friction material (such as a smooth surfaced polymer, metal, glass, ceramic or the like) such that a minimum of frictional resistance to forward movement 100, is created when surfaces 60 and 70 may come into contact.” 5:45-49).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified above, with Weihe, by adding to the rollers of Zwickl, with the teachings of Weihe, in order to minimize frictional resistance, thereby improving efficiency of the rollers during movement.

Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches [Zwickl] wherein the at least one support element (roller 12) is circular cylindrical (cylindrical shaped rollers shown in Figs.), and wherein the support points are formed on a cylindrical outer surface (point of contact between roller 12 and the workpiece occurs on the outer surface of the roller) of the at least one support element.  
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation including the at least two adjacent support elements connected to one another in a spring-loaded manner.  

    PNG
    media_image5.png
    476
    567
    media_image5.png
    Greyscale

Morimura teaches that it is known in the art of workpiece supports for a processing machine (para. 0002) (Figures 2A/2B; workpiece 100 supported by roller support construction 32-para. 0032) (Here, construction 2 corresponds to the workpiece support of Zwickl, while rollers 40 correspond to the support elements) to use at least two adjacent support elements (a pair of rollers 40-para. 0033) connected to one another in a spring-loaded manner (coil spring 42).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified, by adding to the support elements of Zwickl, with the teachings of Morimura, in order to provide a support element that prevents the rapid change of supporting force (para. 0035; the springs 42 would absorb some of the force exerted by the workpiece during processing and would act much the same way as shocks in a vehicle.).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl (U.S. Publication 20160144464) in view of Morimura (U.S. Publication 2018/0050432), and Weihe et al. (U.S. Patent 4911284), hereinafter Weihe, and in further view of Muller et al. (U.S. Patent 6423929), hereinafter Muller.
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein further comprising a workpiece fixing device configured for fixing the flat workpiece.  
Muller teaches that it is known in the art of machining of plate-like flat workpieces (1:5-10) in which a workpiece fixing device is used and configured for fixing the flat workpiece (clamping jaws 10/10a fixes and holds workpiece 1; Figs. 1-3; 1:38-44 and 2:25-34).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified by Morimura and Weihe, with Muller, by adding to the workpiece support of Zwickl, with the teachings of Muller, in order to accurately hold the workpiece in place such that curvature induced deviations may be minimized.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl (U.S. Publication 20160144464) in view of Morimura (U.S. Publication 2018/0050432), and Weihe et al. (U.S. Patent 4911284), hereinafter Weihe, and in further view of Sercel et al. (U.S. Publication 2011/0132885), hereinafter Sercel.
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation except for further comprising a detecting element arranged and configured for detecting at least one support element in a work area of a tool of the processing machine, which forward detection data to the transfer device in order to initiate a transfer of the at least one support element from the first position to at least one further position.  
Sercel teaches that it is known in the art of machining of flat workpieces (para. 0002) (Figure 1A/B shows workpiece 102 held by supporting member 114, which is itself, displaced by stage 110 between a first position, Fig. 1A, and a second position, Fig. 2B.  Here, the positioning stage 110 and the support member 114 are considered to correspond to the transfer device/rails and support element of Zwickl, respectively) to use a detecting element arranged and configured for detecting at least one support element in a work area of a tool of the processing machine [Paragraph 0026 of the instant applications discloses “Sensors such as but not limited to a camera, a distance sensor or a position-sensitive mechanical stop can be used as means for detection.”] (Sercel teaches using camera 130 that produces an image.  Here, camera 130 reads on the camera of the instant application and is, therefore, also able to perform the claimed function without further modification.), which forward detection data to the transfer device in order to initiate a transfer of the at least one support element from a first position to at least one further position (para. 0027; “…includes a motion control system 140 that controls the motion of the positioning stage 110 during alignment and/or machining of the workpiece 102. The motion control system 140 may generate alignment data from the image data generated by the opposite side camera 130 and controls the motion of the positioning stage 110 in response to the alignment data.”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified by Morimura and Weihe, with Serel, by adding to the support element of Zwickl, with the teachings of Sercel, in order to accurately align the workpiece, relative to the processing tool, during machining.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl (U.S. Publication 20160144464) in view of Morimura (U.S. Publication 2018/0050432), and Weihe et al. (U.S. Patent 4911284), hereinafter Weihe, and in further view of Amada (JPH09271978).
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein at least one of the support elements has a plurality of disc sections arranged at a distance from one another, the disc sections being arranged on a common axis of rotation, wherein the support points are formed circumferentially on the disc sections of the at least one support element.  

    PNG
    media_image6.png
    312
    378
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    248
    258
    media_image7.png
    Greyscale

Amada teaches that it is known in the art of machining devices using workpiece support tables (Fig. 1; paragraphs 0001-0002; laser cutting) for at least one of the support elements to have a plurality of disc sections (rollers 11) arranged at a distance from one another, the disc sections being arranged on a common axis of rotation (rotary shaft 9A/B/C; paragraph 0014), wherein the support points are formed circumferentially on the disc sections of the at least one support element (the point of contact between rollers 11 and  the workpiece occur on an outer circumferential surface of the rollers 11).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified by Morimura, and Weihe, with Amada, by substituting the rollers of Zwickl, with the teachings of Amada, in order to provide a workpiece support of a cutting machine that can easily position a workpiece and has the function of not only supporting the workpiece, but also allows for the loading and unloading thereof (para. 0007). Furthermore, using the support element having a plurality of disc sections arranged on a common axis of rotation would amount to a simple substitution of art recognized workpiece support elements (single disc arranged on an axis of rotation vs. plurality of disc section arranged on a common axis of rotation) performing the same function of supporting a workpiece during machining, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl (U.S. Publication 20160144464) in view of Morimura (U.S. Publication 2018/0050432), and Weihe et al. (U.S. Patent 4911284), hereinafter Weihe, and in further view of Stegemann et al. (U.S. Publication 2010/0206858), hereinafter Stegemann.
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation including the transferring the at least one of the support elements.  Zwickl is silent on at least one recess element for a tool of the processing machine, wherein the at least one recess element is displaceable relative to the workpiece support plane.

    PNG
    media_image8.png
    605
    614
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    446
    366
    media_image9.png
    Greyscale

Stegemann teaches that it is known in the art of machining devices in which a workpiece is supporting during machining (para. 0001) (Figures 1-3; cutting tool 17 for processing workpiece 17.  Workpiece 17 is supported on workpiece support 14 formed by belt 16 and rollers 28) 

    PNG
    media_image10.png
    549
    521
    media_image10.png
    Greyscale

to use at least one recess element for a tool of the processing machine (para. 0041; “…beam capturing device 26 has an opening 31 that is oriented towards the cutting head 22. The opening 31 extends along the entire working range of the cutting head 22 in the y-direction. During the processing of the workpiece 17, the cutting beam 24 exiting from the bottom surface of the workpiece 17 after having realized a cutting gap 32 may pass through the opening 31 and be captured by a housing 34 of the beam capturing device 26.”), wherein the at least one recess element is displaceable relative to the workpiece support plane (para. 0040; “…the beam capturing device 26 can be movable, e.g., on a guide 36, in and against the x-direction. The beam capturing device 26 can be coupled to the movement of the cutting head 22, for example by means of a drive of its own, or following said movement without having a drive of its own.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified by Morimura and Weihe, with Stegemann, by adding to the processing tool of Zwickl, with the teachings of Stegemann, in order to provide a recess (capturing device) for the processing tool (laser beam) that allows for the collection of contaminants such that the workpiece undergoing processing is kept form being impaired by sparks or slag (para. 0023).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl (U.S. Publication 20160144464) in view of Morimura (U.S. Publication 2018/0050432), and Weihe et al. (U.S. Patent 4911284), hereinafter Weihe, and in further view of Boltshauser (U.S. Patent 6112389).
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation including the “transferred by means of the transfer device along a plane running parallel to that of the workpiece support plane” (as detailed in claim 1). Zwickl is silent on wherein at least one support element is designed to be magnetic or magnetisable and the at least one support element is arranged to be transferred by means of a displaceable magnetizing device.

    PNG
    media_image11.png
    578
    567
    media_image11.png
    Greyscale

However, Morimura teaches wherein at least one support element (roller 40, paragraph [0033]) is designed to magnetisable (“movable element 50, various forces may be used, including oil pressure, air pressure, electromagnetic force, magnetic force, or the like” (emphasis added), paragraph [0037]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified, by adding to the support elements of Zwickl, with the teachings of Morimura, in order to provide a support element that prevents the rapid change of supporting force (para. 0035 and 0037; the springs 42, whose length is changed by element 50, would absorb some of the force exerted by the workpiece during processing and would act much the same way as shocks in a vehicle.).
The primary combination teaches each claimed limitation except for the use of a displaceable magnetizing device.
Botlshauser is directed toward a transport device (Title).  Boltshauser teaches at least one support element is arranged to be transferred by means of a displaceable magnetizing device as a transfer device (“the pallet is formed from magnetizable material, at least in part, and at least one permanent magnet or, optionally, an electromagnet is assigned to the conveying surface within this region so that the pallet adheres to the conveying surface due to magnetic forces”, col. 3, Il. 3-7).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified by Morimura and Weihe, by adding to the support elements of Zwickl, with the use of a displaceable magnetizing device of Boltshauser, in order to allow the conveying surface to be oriented in any direction, such “arbitrary orientation is advantageous for the transfer to processing stations and, in particular, during processing in the processing station” (3:8-12).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl in view of Tanaka (U.S. Publication 2016/0225134)
Regarding claim 11, Zwickl teaches a processing machine (Title-“Workpiece Support For Use In A Machine Tool”) (Figure 1, shows processing machine including cutting unit 4) for flat workpieces (para. 0001; “invention relates to the placement of flat workpieces in a machining station”) comprising:
a workpiece support (Fig. 2, workpiece support 1-para. 0027) for the processing machine (Fig. 1) for the flat workpieces,

    PNG
    media_image1.png
    360
    568
    media_image1.png
    Greyscale

the workpiece support comprising support elements [roller 12] (supporting elements 6 consist of a roller carrier 11 and top and bottom rollers 12 and 13-para. 0028), each of which form a plurality of support points for the workpieces (Para. 0028, each of the supporting elements consists of a top roller 12, “on which the workpiece rests.”  Rollers 12, therefore, include a support point.  The support point being the point of contact between roller 12 and the workpiece) and which span a workpiece support plane (as annotated above, rollers 12 of each support element 6 define a workpiece support plane) for the flat workpiece; 
a transfer device for transferring at least one of the support elements from a first position into at least one further position is provided [The instant application, with reference to Figure 1 and paragraph 0072 disclose transfer device 22 including “transfer rails 23, on which the workpiece support 31 is arranged to be movable in the X direction” and including “at least one drive device”] (Zwickl teaches that each supporting element 6, along with roller 12,  is supported on support structure 23 and that the “rows of supports can be moved independently of one another during machining operation from left to right…by means of carrier 23”-para. 0034) (Zwickl further states, in paragraph 0034, that “the entire package, that is, all of the rows of supports at once, can also be displaced in the transverse direction…by means of the bottom carrier 23a.”) (It is clear from Figure 5, that the transverse direction, being left to right, corresponds to the same directionality of the workpiece support plane.  It is also clear that carrier 23/23a is a rail that allows for the displacement of support elements 12), wherein 
at least one support element (12) is configured to be transferred under load of a workpiece by a movement parallel to the workpiece support plane from the first position into the at least one further position (As stated above, the transfer rails 23a allow for the displacement of the support elements 6 “during machining operation from left to right.”  Here, the “left to right” direction is parallel to the above annotated workpiece support plane and that movement of support elements 6 occur during operation, i.e., under load);

    PNG
    media_image2.png
    356
    461
    media_image2.png
    Greyscale

the at least one support element (12) (para. 0029) has an axis of rotation (as annotated above, the axis of rotation of rollers 12 extends from into/out of the page) around which the at least one support element is rotatable (roller 12 is rotated); and

    PNG
    media_image3.png
    360
    568
    media_image3.png
    Greyscale

the axis of rotation is aligned parallel to the workpiece support plane (as shown above); and the entire workpiece support is displaceable along the plane (via movement along transfer rails 23/23A), 
at least one tool (para. 0024; “…The machining unit 4 is a cutting unit, which operates in a contactless manner, for example, a laser cutting unit or a water jet cutting unit or a plasma cutting unit or an erosion cutting unit….”) for processing the flat workpiece.
Zwickl does not explicitly teach the tool being displaceable relative to the workpiece support.
Tanaka teaches that it is known in the art of machining of plate-shaped workpieces (para. 0002) (Figure 1 shows workpiece 11 held by chuck 10 on x-axis movement table 6.  Para. 0016 discloses that the x-axis movement mechanism includes a pair of guide rails and that table 6 is arranged on the rails in a slidable manner.  Here, the guide rails are considered to correspond to the transfer device/rails of Zwickl with the table 6 corresponding to the workpiece support) for the processing tool (cutting unit 14) to be displaceable relative to the workpiece support (para. 0019; “A cutting unit movement mechanism 18 is provided on the top portion of the forward face of the support structure 16. The cutting unit movement mechanism 18 moves the cutting unit 14 in the Y-axis direction (indexing feed direction) and Z-axis direction (vertically).”). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl with Tanaka, by adding to the processing tool of Zwickl, with the displaceable means of Tanaka, in order to provide further range of motion, thereby allowing for greater flexibility in the positioning of the processing tool relative to the workpiece.
Regarding claim 12, Zwickl teaches a method for processing a flat workpiece using a processing machine (Title-“Workpiece Support For Use In A Machine Tool”) (Figure 1, shows processing machine including cutting unit 4) (para. 0001; “invention relates to the placement of flat workpieces in a machining station”) comprising the steps of:
providing a workpiece support (Fig. 2, workpiece support 1-para. 0027) for the processing machine (Fig. 1) for the flat workpieces,

    PNG
    media_image1.png
    360
    568
    media_image1.png
    Greyscale

the workpiece support comprising support elements [roller 12] (supporting elements 6 consist of a roller carrier 11 and top and bottom rollers 12 and 13-para. 0028), each of which form a plurality of support points for the workpieces (Para. 0028, each of the supporting elements consists of a top roller 12, “on which the workpiece rests.”  Rollers 12, therefore, include a support point.  The support point being the point of contact between roller 12 and the workpiece) and which span a workpiece support plane (as annotated above, rollers 12 of each support element 6 define a workpiece support plane) for the flat workpiece; 
providing a transfer device for transferring at least one of the support elements from a first position into at least one further position is provided [The instant application, with reference to Figure 1 and paragraph 0072 disclose transfer device 22 including “transfer rails 23, on which the workpiece support 31 is arranged to be movable in the X direction” and including “at least one drive device”] (Zwickl teaches that each supporting element 6, along with roller 12,  is supported on support structure 23 and that the “rows of supports can be moved independently of one another during machining operation from left to right…by means of carrier 23”-para. 0034) (Zwickl further states, in paragraph 0034, that “the entire package, that is, all of the rows of supports at once, can also be displaced in the transverse direction…by means of the bottom carrier 23a.”) (It is clear from Figure 5, that the transverse direction, being left to right, corresponds to the same directionality of the workpiece support plane.  It is also clear that carrier 23/23a is a rail that allows for the displacement of support elements 12), wherein 
providing at least one support element (12) is configured to be transferred under load of a workpiece by a movement parallel to the workpiece support plane from the first position into the at least one further position (As stated above, the transfer rails 23a allow for the displacement of the support elements 6 “during machining operation from left to right.”  Here, the “left to right” direction is parallel to the above annotated workpiece support plane and that movement of support elements 6 occur during operation, i.e., under load);

    PNG
    media_image2.png
    356
    461
    media_image2.png
    Greyscale

wherein the at least one support element (12) (para. 0029) has an axis of rotation (as annotated above, the axis of rotation of rollers 12 extends from into/out of the page) around which the at least one support element is rotatable (roller 12 is rotated); and

    PNG
    media_image3.png
    360
    568
    media_image3.png
    Greyscale


wherein the axis of rotation is aligned parallel to the workpiece support plane (as shown above); and the entire workpiece support is displaceable along the plane (via movement along transfer rails 23/23A), 
providing at least one tool (para. 0024; “…The machining unit 4 is a cutting unit, which operates in a contactless manner, for example, a laser cutting unit or a water jet cutting unit or a plasma cutting unit or an erosion cutting unit….”) for processing the flat workpiece, positioning the flat workpiece to be processed on the workpiece support (As detailed above); positioning of the tool for processing the flat workpiece (implied in order to process/cut the workpiece); and at least one of transferring and moving at least one of the support elements of the workpiece support along a plane that runs parallel to the workpiece support plane, starting from the work area, if at least one support element is determined in a work area of the tool, positioned for processing, of a processing head of the processing machine, the entire workpiece support being displaced along the plane (movement via transfer device detailed above); and execution of a processing process (aforementioned steps are executed in order to cut the flat workpiece).
Zwickl does not explicitly teach the tool being displaceable relative to the workpiece support.
Tanaka teaches that it is known in the art of machining of plate-shaped workpieces (para. 0002) (Figure 1 shows workpiece 11 held by chuck 10 on x-axis movement table 6.  Para. 0016 discloses that the x-axis movement mechanism includes a pair of guide rails and that table 6 is arranged on the rails in a slidable manner.  Here, the guide rails are considered to correspond to the transfer device/rails of Zwickl with the table 6 corresponding to the workpiece support) for the processing tool (cutting unit 14) to be displaceable relative to the workpiece support (para. 0019; “A cutting unit movement mechanism 18 is provided on the top portion of the forward face of the support structure 16. The cutting unit movement mechanism 18 moves the cutting unit 14 in the Y-axis direction (indexing feed direction) and Z-axis direction (vertically).”). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl with Tanaka, by adding to the processing tool of Zwickl, with the displaceable means of Tanaka, in order to provide further range of motion, thereby allowing for greater flexibility in the positioning of the processing tool relative to the workpiece.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl and Tanaka, and in further view of Muller et al. (U.S. Patent 6423929), hereinafter Muller.
Regarding claim 13, the primary combination, as applied to claim 12, teaches each claimed limitation except for comprising the steps of, after positioning the flat workpiece to be processed on the workpiece support, fixing the flat workpiece to be processed by means of the workpiece fixing device.
Muller teaches that it is known in the art of machining of plate-like flat workpieces (1:5-10) in which a workpiece fixing device is used and configured for fixing the flat workpiece (clamping jaws 10/10a fixes and holds workpiece 1; Figs. 1-3; 1:38-44 and 2:25-34).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified by Tanaka, with Muller, by adding to the processing of the workpiece of Zwickl, after positioning the flat workpiece on the workpiece support, with the teachings of Muller, in order to accurately hold the workpiece in place such that curvature induced deviations may be minimized.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl and Tanaka, and in further view of Stegemann et al. (U.S. Publication 2010/0206858), hereinafter Stegemann.
Regarding claim 14, the primary combination, as applied to claim 12, teaches each claimed limitation including the transferring the at least one of the support elements.  Zwickl is silent on steps of displacing recess element for the tool relative to the workpiece support plane.


    PNG
    media_image8.png
    605
    614
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    446
    366
    media_image9.png
    Greyscale

Stegemann teaches that it is known in the art of machining devices in which a workpiece is supporting during machining (para. 0001) (Figures 1-3; cutting tool 17 for processing workpiece 17.  Workpiece 17 is supported on workpiece support 14 formed by belt 16 and rollers 28) 

    PNG
    media_image10.png
    549
    521
    media_image10.png
    Greyscale

to use at least one recess element for a tool of the processing machine (para. 0041; “…beam capturing device 26 has an opening 31 that is oriented towards the cutting head 22. The opening 31 extends along the entire working range of the cutting head 22 in the y-direction. During the processing of the workpiece 17, the cutting beam 24 exiting from the bottom surface of the workpiece 17 after having realized a cutting gap 32 may pass through the opening 31 and be captured by a housing 34 of the beam capturing device 26.”), wherein the at least one recess element is displaceable relative to the workpiece support plane (para. 0040; “…the beam capturing device 26 can be movable, e.g., on a guide 36, in and against the x-direction. The beam capturing device 26 can be coupled to the movement of the cutting head 22, for example by means of a drive of its own, or following said movement without having a drive of its own.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified by Tanaka, with Stegemann, by adding to the processing tool of Zwickl, with the teachings of Stegemann, in order to provide a recess (capturing device) for the processing tool (laser beam) that allows for the collection of contaminants such that the workpiece undergoing processing is kept form being impaired by sparks or slag (para. 0023).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl and Tanaka, and in further view of Morimura (U.S. Publication 2018/0050432).
Regarding claim 15, the primary combination, as applied to claim 12, teaches each claimed limitation including the step of transferring or moving to occur (see claim 12, above).  Zwickl is silent on providing a non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by one or more computer-based data processing units cause the step of at least one transferring or moving to be performed when the computer program is loaded or executed on the computer-based data processing unit.
Morimura teaches that it is known in the art of workpiece supports for a processing machine (para. 0002) (Figures 2A/2B or 3A/3B; workpiece 100 supported by roller support construction 32-para. 0032) (Here, construction 2 corresponds to the workpiece support of Zwickl, while rollers 40 correspond to the support elements) to provide a non-transitory computer storage medium (Fig. 6 and paragraphs 0039 and 0044; storage unit storing various control programs/parameters) encoded with a computer program (machining program-para. 0044), the program comprising instructions that when executed by one or more computer-based data processing units (CPU executes various calculations and controls driving of various parts-para. 009) cause movement to be performed (para. 0046; “…calculates an amount of movement and a direction of movement of the support construction 32, and instructs the articulated robot 21 to move by the calculated amount of movement….”) when the computer program is loaded or executed on the computer-based data processing unit (CPU).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified by Tanaka, with Morimura, by adding to the transferring step of Zwickl, with the teachings of Morimura, in order to provide an automatic means of controlling movement of the support elements during processing of the workpiece.  See also MPEP 2144.04-III.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761